In an action on behalf of the appellant, an infant, to recover damages for breach of warranty (first cause of action) and for negligence (second cause of action), and by his father for medical expenses and loss of services (third cause of action), the appeal is from an order severing the first cause of action and granting respondent’s motion to dismiss that cause of action and for judgment thereon (Rules Civ. Prac., rule 106, subd. 4; rule 112). The infant was injured when a porcelain shower handle, in the bathroom of his home, broke while he was using the shower. The shower handle was purchased in respondent’s retail store by the infant’s father. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present—-Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.